Citation Nr: 1217364	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  94-43 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1. Entitlement to an initial disability rating in excess of 60 percent for Meniere's disease with tinnitus, hearing loss, and vertigo, effective August 11, 1994.

2. Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, prior to August 11, 1994.

3. Entitlement to an effective date earlier than August 11, 1994 for the grant of service connection for Meniere's disease. 



REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney At Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from June 1952 to June 1956. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of February 1993 and March 2004 rating decisions by the RO. 

The Veteran testified hearings in October 1997 and October 2006 before Veterans Law Judges.  In addition, the Veteran testified at hearings before RO personnel in December 1993, August 1995 and December 2004. 

In February 2012, the Board notified the Veteran that the Veterans Law Judge who conducted the October 2006 hearing had retired and inquired whether he desired another Board hearing in conjunction with this appeal.  As no response to this correspondence was forthcoming, the Board assumes an additional hearing is not required. 

While the Veteran has not been informed that the Veterans Law Judge who conducted the October 1997 hearing has also retired, he has not been prejudiced by this lack of notice.  

Specifically, the October 1997 hearing addressed the Veteran's claim for an increased rating for bilateral hearing loss.  As will be discussed, he has withdrawn his appeal of this issue. Accordingly, there will be no harm to the Veteran in the Board's dismissal of this issue. 

The Board remanded this case in October 1996, March 1998, January 2002 and August 2008 for further development and consideration. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an effective date earlier than August 11, 1994 for the grant of service connection for Meniere's disease is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  In a March 2009 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an initial rating in excess of 60 percent for the service-connected Meniere's disease.

2.  In a March 2009 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for a disability rating in excess of 10 percent for the service-connected bilateral hearing loss. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of an initial rating in excess of 60 percent for the service-connected Meniere's disease. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of a rating in excess of 10 percent for the service-connected bilateral hearing loss. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2011).  

Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011). 

Service connection for Meniere's disease was initially granted by the Board in a January 2002 decision.  An effective date of August 11, 1994 and a no percent disability rating were established by the RO in a March 2004 rating decision which implemented the Board's grant of service connection.  

The Veteran indicated his disagreement with the assigned disability rating and effective date and perfected an appeal with the timely submission of a VA Form 9 in December 2004.  

In a February 1993 rating decision, the RO granted service connection for right ear deafness.  

His previously service-connected left ear deafness was subsequently reclassified as bilateral hearing loss and the assigned 10 percent disability rating was continued.  The Veteran indicated his disagreement with this decision and perfected an appeal in July 1993. 

In a written statement received in March 2009, the Veteran reported that he never intended to appeal the disability ratings assigned to his Meniere's disease and bilateral hearing loss.  

Specifically, the Veteran stated that the Board's August 2008 remand "incorrectly stated [that] increased compensation [claims] for hearing loss and the awarded 60% [for] Meniere's disease" were on appeal.  Instead, the Veteran stated that his "sole request" was for an earlier effective date for the grant of service connection for Meniere's disease. 

While cognizant that the issues of an increased rating for bilateral hearing loss and Meniere's disease have been on appeal for some time, the Veteran has clearly stated that he never intended to appeal these issues. 

The Veteran has withdrawn the portion of his appeal seeking an increased rating for Meniere's disease and bilateral hearing loss.  As such, there remains no allegation of error of fact or law for appellate consideration with regard to these issues.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Accordingly, the Veteran's claims for an increased rating for Meniere's disease and bilateral hearing loss are dismissed.  




ORDER

The appeal of the claim for an initial rating in excess of 60 percent for the service-connected Meniere's disease is dismissed. 

The appeal of the claim for a rating in excess of 10 percent for the service-connected bilateral hearing loss is dismissed. 



REMAND

For reasons expressed immediately below, the Board believes that the issue of an effective date earlier than August 11, 1994 for the grant of service connection for Meniere's disease must be remanded for further development.  

The records contained in the Veteran's VA claims file indicate that he has applied for disability benefits from the Social Security Administration (SSA).  The medical and legal documents pertaining to the Veteran's claim for benefits from the SSA have not been associated with the claims folder.

Currently, the only evidence from the SSA is a January 1997 decision which states that "the medical evidence establishes that the claimant has a severe hearing loss in his left ear and Meniere's disease with associated tinnitus, vertigo, and chronic fatigue."  Therefore, the possibility that SSA records could contain evidence relevant to the Veteran's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Because the record indicates that the Veteran has applied for benefits from the SSA, the Board finds that his appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents. 38 C.F.R. § 3.159(c)(2) (2011).

In addition, in August 2008, the Board observed that the Veteran's claims folder was lost during the course of his appeal and that VA had partially rebuilt his claims file with copies of certain medical evidence and procedural documents.  The Veteran was informed that if the entire claims folder is located in the future, he would be so advised.  

The record indicates that the Veteran's entire claims folder has been located.  To date, however, the Veteran has not been informed that this has occurred. 

Accordingly, the remaining issue on appeal is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and inform him that his entire claims folder has been located.

2.  The RO should contact SSA for the purpose of obtaining all decisions and records from that agency that pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims folder.  Any notice from SSA that these records are not available should be noted in the Veteran's claims folder.

3.  After completing all indicated development, the RO should readjudicate the earlier effective date claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


